Title: Abigail Adams to John Adams, 26 March 1794
From: Adams, Abigail
To: Adams, John


          
            My dearest Friend
            Quincy March 26th 1794.
          
          our two Tenants are come, and I have occupation enough. I have set them to clear the manure out of the Barn and to digg the Garden put all the wall up and look to the fences. when that is done, I shall send them to clear up the Bushes in Curtis’s pasture. I hope you will not be detaind longer than the Month of April. you will be weary of hearing of my wants, and of supplying them, but I find we want for the Two Farms a Wheelbarrow for each place 2 spades 2 forks 2 shovels 2 axes 2 hoes. I shall order two more Sythes immediatly—each place must be supplied for it will not be working it right to carry from this place those articles as at present, we are obliged to, and still worse to Borrow— I shall Buy 50 weight of clover and a few quarts of Herds Grass seed. I wish you to inform me whether for the corn land which is broken up here, the manure is to be spread as the last year. Belcher is of opinion that as the land is cold it would be better to manure in hills— I am waiting for a Remittance to proceed with courage. mrs Brisler, too want me to let her have some money, or you had better let Brisler have it for her, but I shall let her have 5 dollors as I promisd it her— for myself I have spent only 2 dollors & half through the winter & that was for shoes— the whole of the Family expences are upon my Books. Arnold seemd so desirious of continuing with us, that I think to hire him for 8 Months, or by the Year if you think best.
          we continue our daly Labour of tarring how long it is to hold I know not, but it will be necessary to get an other Barrel of Tar, as the animals are so thick as to oblige them to lay on plentifully every day.
          Mother continues much in the same state as when I last wrote you. she is a mere shadow but the wonder is that she lives. she has been led out of the Room twice—
          Trade languishes. we are full of wrath but Patient, whilst
          
            “A Passenger the voilated Merchant comes along
            That far sought wealth, for which the noxious gale
            He drew, and sweat beneath equator suns,
            By lawless force detained”
            
            “When ruffian force
            Awakes the fury of an injurd, state
            Even the good Patient Man, whom reason Rules
            Rouz’d by bold insult, and injurious rage
            with sharp, and sudden check th’ astonishd sons
            of voilence confounds;”
          
          Yet I see no more reason for going to war with England than with France, nor indeed so much for England does not pretend to give us the Fraternal kiss, & judas like betray us, tho I own want of power only to resent their injuries would restrain me, if negotiation should prove unsuccessfull—
          the civic feast vanishd in smoke. none but the democratic club would unite in it. I have not seen our son for a long time, so that I cannot tell you so much about it as I wish.
          I am my dearest Friend most affectionatly and tenderly yours.
          
            Abigail Adams—
          
          
            I have learnt this afternoon that the L. Govenour assured the Jacobines who waited upon him requesting his attendance to the civic Feast, and that he would order out the Militia, that their request should be complied with. when the real merchants and principal people found that the Government was to be drawn in; they had a meeting, & sent a committee to remonstrate to the Governour, assuring him that it was in direct voilation of their Solemn engagement to remain Neuter; and that if any such thing was attempted more than a thousand of the inhabitants would remonstrate against it; he was much allarmed and said he would use his endeavours to prevent it the Chronical asscribes it to the distress of the Town and the deplorable Situation of the Trade! misirably reduced indeed that not even one solatary Dollor pr head could be furnishd. poor spirited wretches. what shifts to support an abhored system.
            I must request you to hasten me some money. my Buisness is much impeeded at this time through want of it. I know the reason has been the delay of the Appropriation Bill—
          
        